             Case 9:18-bk-10303-FMD            Doc 18      Filed 05/15/20      Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

In re:
                                                         Chapter 7
Heather C Vizena                                         Case No. 9:18-bk-10303-FMD


       Debtor(s)
_____________________________________/


                              REPORT OF UNDISBURSED FUNDS

         COMES NOW, Luis E. Rivera, II, as Trustee in Bankruptcy, and pursuant to 11 U.S.C. § 347(a)
and Rule 3010, Federal Rules of Bankruptcy Procedure, reports that he will deposit the total sum set forth
below with the Clerk of Court, which sum represents small dividends as defined in Rule 3010(a). The
names and addresses of the claimants, if known, and the amounts which they would be entitled to be paid
are as follows:


  Claim No                      Name of Creditor                     Allowed Claim          Dividend

10             Ashley Funding Services, LLC                        $11.74              $0.26
              TOTAL:                                               $11.74              $0.26


         I HEREBY CERTIFY that on May 15, 2020, I electronically filed the foregoing with the Clerk of
the Court by using the CM/ECF system. I further certify that the foregoing was provided electronically
to: Michael J Rich, 2045 McGregor Boulevard, Fort Myers, FL 33901, and U.S. Trustee, 501 East Polk
St., Suite 1200, Tampa, FL 33602, and was provided by U.S. Mail to: Heather C Vizena, 3786 COSTA
MAYA WAY, UNIT 202, ESTERO, FL 33928.



                                             /s/ Luis E. Rivera II
                                             Luis E. Rivera II, Trustee
                                             Florida Bar No. 0013913
                                             Post Office Box 1026
                                             Fort Myers, Florida 33902
                                             239.254.8466
